Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5, 7-13, 15, and 17-20 are currently pending and are being examined.
Claims 1, 5, 7, 8, 11, 15, 17, and 18 have been newly amended.

Response to Arguments
	Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive. 	
Rejections Under 35 U.S.C. 101
	On pages 8 and 9 of their remarks, the applicant argues, “the claims, as amended, are not directed to "organizing human activities," such as a commercial interaction. Instead, by using cryptographically secure tokens, the claims recite a technical solution to the technical problem of exchanging tokenized assets. Because the tokens are cryptographically secure, the tokens cannot be part of a mental process, as a computer is required to generate the cryptographically secure tokens.” The examiner respectfully disagrees. Specifically, merely stating that the tokens are “cryptographically secure” does not integrate the abstract idea into a practical application. Rather, this amounts to no more than merely applying generic encryption technology to implement the abstract idea on a computer. In other words, the mere statement that the tokens are cryptographically secure does not provide any indication of an improvement to the tokenization process itself. Rather, it amounts to no more than merely applying existing cryptographic processes to the tokenization process recited in the claim.

	On page 9 of their remarks, the applicant argues, “in addition, the claims do not preempt all commercial interactions. Thus, the claimed process for conducting a transaction is not a fundamental economic practice as it is neither foundational nor basic.” The examiner respectfully disagrees. The examiner notes that preemption is not a standalone test for patent eligibility.  Furthermore, preemption concerns have already been addressed by the Examiner through the application of the two-step framework.  A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  See Ariosa Diagnostics, In.c v. Seqenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015); see also OIP Tech., Inc. v. Amazon.com, Inc. 788 F.3d 1359, 1362-63 (Fed Cir. 2015); Return Mail, Inc. v. USPS, 123 USPQ2d 1813, 1827 (Fed. Cir. 2017).  While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.  Ariosa, 788 F.3d 1379.

	On page 9 of their remarks, the applicant argues, “the combination of the additional elements in the claims, such as "the first smart contract encumbering the debt portion" and "the second smart contract encumbering the cash portion," integrates the alleged judicial exception into a practical application. In particular, the combination of these additional elements specifically limits the use of the alleged judicial exception to the practical application of conducting a transaction involving tokenized assets, whereby the assets are encumbered after tokenization.” The examiner respectfully disagrees. As described in the rejections below, the meaning of the term “encumbering” is unclear in this context. However, when interpreted according to its dictionary definition, these limitations do not integrate the abstract idea into a practical application. Merely stating that the cash/debt tokens are restricted in some way does not provide an amount of detail to integrate the abstract idea into a practical application. . 
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 11, these claims include the following limitations:
“the first smart contract encumbering the debt portion;” and
“the second smart contract encumbering the cash portion.”
	However, these limitations are not disclosed in the applicant’s specification. Paragraph 47 of the applicant’s specification states, “A fourth smart contract may create cash tokens for the investor when the investment amount is withdrawn, escrowed, or encumbered from the investor's bank account.” This 
	Dependent claims 2, 3, 5, 7-10, 12, 13, 15, and 17-20 are also rejected under 35 U.S.C. 112(a) due to their dependency on claims 1 and 11.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, these claims include the following limitations:
“the first smart contract encumbering the debt portion;” and
“the second smart contract encumbering the cash portion.”
	It is unclear, in light of the specification, what the term “encumbering” refers to in this context. The term “encumbered” is recited in Paragraph 47 of the applicant’s specification. However, there is no description regarding what it means for the smart contracts to “encumber” the cash/debt portion of the 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-13, 15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
First of all, the claims are directed to a process (claims 1-20). 

Step 2A: Prong 1
Claim 1 recites an abstract idea of:
Receiving, from a first node in a network, the first node associated with one of a debt issuer or an investor, a transaction for execution between the debt issuer and the investor, the transaction comprising a cash portion and a debt portion;
Executing the transaction by exchanging the at least one [cryptographically secure] cash token from the [wallet] for the investor and the at least one [cryptographically secure] debt token from the [wallet] for the debt issuer; and
Writing the executed transaction to the [distributed ledger].
This claim, as a whole, recites a method of organizing human activity because it recites a process that merely initiates a transaction between a debt issuer and investor, settles the transaction by exchanging cash/debt, and records the transaction in a ledger. This is an abstract idea of a certain method of organizing human activity, since it recites a commercial interaction, namely conducting a transaction. The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human activity grouping. Thus, the claim is directed to an abstract idea.

Step 2A: Prong 2
	Besides reciting the abstract idea, claim 1 also recites generic computer components (e.g. information processing apparatus, computer processor, wallet, and distributed ledger). The recited abstract idea is not integrated into a practical application. In particular, claim 1 merely utilizes the generic computer components to initiate, execute, and record the transaction. Therefore, the computer components are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the mobile device is simply used as a tool to transmit a verification request and perform the fraud prevention/risk mitigation process.
	Claim 1 also recites the additional elements of:
A first smart contract generating at least one cryptographically secure debt token for the debt portion of the transaction, wherein each cryptographically secure debt token has a fixed value; 
The first smart contract encumbering the debt portion;
The first smart contract writing the at least one cryptographically secure debt token to a wallet for the debt issuer that is tracked on a distributed ledger;
A second smart contract generating at least one cryptographically secure cash token for the cash portion of the transaction, wherein each cryptographically secure cash token has a fixed value that is associated with a currency;
The second smart contract encumbering the cash portion;
The second smart contract writing the at least one cryptographically secure cash token to a wallet for the investor that is tracked on a distributed ledger.
	These limitations merely state that a smart contract generates the cash/debt tokens, and that the tokens are written to the wallets of the investor/debt issuer. These limitations similarly amount to no more than merely applying generic computer technology (smart contracts and digital wallets) to implement the abstract idea on a computer. Merely stating that generic smart contracts are used to generate “tokens” representing cash/debt in a transaction, does not integrate the abstract idea into a practical application. Similarly, merely stating that these tokens are “cryptographically secure” and that they are stored in a digital wallet does not integrate the abstract idea into a practical application. Such limitations do not provide any indication of an improvement to the functionality of any computer technology. Rather, they simply apply these technologies to implement the abstract idea (a commercial interaction, namely performing a transaction) on a computer. 
	Accordingly, these additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea.


Step 2B
	Claim 1 does not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, claim 1 does not amount to significantly more than the judicial exception. Regarding the computer related components, they amount to no more than mere instructions to apply the abstract idea using generic computer components.

Additional Independent Claims
	Similar arguments can be made for independent claim 11:
	Regarding claim 11, this claim recites the abstract idea of:
Receiving, from a first node in a network, the first node associated with one of a debt issuer or an investor, a transaction for execution between the debt issuer and the investor, the transaction comprising a cash portion and a debt portion; and 
Executing the transaction by transferring and destroying the at least one cryptographically secure cash token from the [wallet] for the investor, unencumbering the cash portion, transferring the at least one cryptographically secure debt token from the [wallet] for the debt issuer to the [wallet] for the4U.S. Patent Application No. 16/040,696Attorney Docket No. 052227.001472 investor, and depositing a cash amount for the at least one cryptographically secure cash token to the [wallet] for the debt issuer.
	Similarly to claim 1 described above, claim 11 recites an abstract idea of a certain method of organizing human activity, since it recites a commercial interaction, namely conducting a transaction. The process of “transferring and destroying” the cash token does not take the claim out of the organizing human activity grouping. Rather, this step is part of the abstract idea because it merely 
	Similarly to claim 1 described above, claim 11 also recites generic computer components (e.g. information processing apparatus, computer processor, wallet, and distributed ledger) to implement the abstract idea on a computer. Claim 11 also recites the limitations of:
A first smart contract generating at least one cryptographically secure debt token for the debt portion of the transaction, wherein each cryptographically secure debt token has a fixed value; 
the first smart contract encumbering the debt portion
The first smart contract writing the at least one cryptographically secure debt token to a wallet for the debt issuer that is tracked on a distributed ledger; 
A second smart contract generating at least one cryptographically secure cash token for the cash portion of the transaction, wherein each cryptographically secure cash token has a fixed value that is associated with a currency;
the second smart contract encumbering the cash portion;
The second smart contract writing the at least one cryptographically secure cash token to a wallet for the investor that is tracked on a distributed ledger.
	However, these limitations amount to no more than applying generic computer components that are utilized to implement the abstract idea on a computer (see analysis above).

Dependent Claims
	Dependent claims 2, 3, 5, 7-10, 12, 13, 15, and 17-20 are also rejected under 35 U.S.C. 101 for the following reasons:
Regarding Claims 2, 3, 12, and 13, these claims merely add further description to the abstract idea. Regarding claims 2 and 12, stating that the system/process verifies that the debt issuer has lending capacity for the debt portion of a transaction falls under the category of certain methods of organizing human activity (i.e. a commercial interaction, namely conducting a transaction). Merely reciting a generic smart contract that carries out this process amounts to no more than applying generic computer technology to implement the abstract idea on a computer. A similar argument can be made for claims 3 and 13.
	Regarding claims 5, 7, 15, and 17, these claims merely add further description to the process of generating the cash/debt tokens. Identifying the entity that generates the cash/debt token does not integrate the abstract idea into an application because it does not impose any meaningful limitations on practicing the abstract idea.
	Regarding claims 8 and 18, these claims merely add further description to the process of exchanging tokens between the investor and debt issuer. Stating that the tokens are transferred/destroyed by a generic smart contract amounts to no more than no more than applying generic computer technology to implement the abstract idea on a computer.
	Regarding claims 9 and 19, these claims merely add further description to the abstract idea. Stating that the balance of the wallets owned by the investor/debt issuer are updated in response to the transaction being recorded falls under the category of certain methods of organizing human activity (i.e. a commercial interaction, namely conducting a transaction). 
	Regarding claims 10 and 20, these claims merely add further description to the transaction described in claims 1 and 11. Merely stating that the transaction is private does not integrate the abstract idea into an application because it does not impose any meaningful limitations on practicing the abstract idea.




Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pellew (U.S. Pre-Grant Publication No. 20190087893): Describes a system for facilitating a transaction between borrowers and investors. The system utilizes blockchain technology and tokenization procedures to facilitate the exchange.
Molinari (U.S. Pre-Grant Publication No. 20170011460): Describes a system for securities trading using blockchain technology.
Law (U.S. Pre-Grant Publication No. 20170011460): Describes a system for performing transactions via digital wallets.








Conclusion
	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.










	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM D NEWLON/Examiner, Art Unit 3696         

/EDWARD CHANG/Primary Examiner, Art Unit 3696